DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to the Patent Board Decision dated 01/06/2021.

Reasons of Allowance

Claims 7, 16 and 19 - 22 are allowed.  Claims 7, 16 and 19 – 22 are renumbered as 1, 3 – 6 and 2, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the method of claim 7 and the 3D printer system of claim 16.
Specifically, the prior arts of record, alone or in combination, fails to teach “preventing, by the processing circuitry, operation of the 3D printer for extruding a print material as a result of the determination of the number of used input locations, wherein operation of the 3D printer is conditioned upon the force satisfying the force threshold value being applied to the touchscreen interface by application of pressure using less than the threshold number of the plurality of input locations”, in combination with all other limitations as claimed in independent claims 7 and 16.
The above limitations generally involve a method for authenticating a user of a 3D printer to prevent unsafe use of said 3D printer. The method comprises detecting a pressure applied to each of the plurality of pressure points of a detection surface of a touch screen interface; determine if the force on said touch screen interface satisfies a force threshold value; and determine if the application to the touch screen interface the force threshold value was performed by the simultaneous application of respective 
The prior art of record is seen as teaching: 
Hill et al. (U.S Publication No. 2017/0249048 A1) teaches a device including a force sensor configured to detect an amount of force applied to a touch-sensitive surface; wherein in a time in response to a touch that is at least less than to a force threshold, will not cause the device to perform an action (rotate); Johnson et al. (U.S. PG Publication No. 2016/0328065 A1) teaches a user applying an amount of force that is greater than an activation force threshold to prevent inadvertent activation of a GUI button; Coggill  (U.S PG Publication No. 2012/0126941 A1) teaches detecting, by a sensor, a pattern applied simultaneously to each of the plurality of sensing regions of a surface of a touchscreen interface; where the pattern applied is a sequence password in combination on the touch screen interface and wherein the plurality of sensing regions corresponds to the force sensors pressed, determining that the force on the touchscreen interface matches; and determining that the applied force to the touchscreen interface matches after the pattern, as the sequence password, is applied; and if the pattern sequence at the moment of authentication is short because the pattern sequence is not ended (broken), and compared with the stored password, then access is denied; Hinson (U.S PG Publication No. 2015/0324018 A1) teaches a condition is related to a Threshold force (FTh) required to compare in order to perform a predetermined function; and Matsuda (U.S PG Publication No. 2017/0023929 A1) teaches a 3D printer for extruding a print material with a touchscreen user interface, but neither of them teaches ”preventing, by the processing circuitry, operation of the 3D printer for extruding a print material as a result of the determination of the number of used input locations, wherein operation of the 3D printer is conditioned upon the force satisfying the force threshold value being applied to the touchscreen interface by application of pressure using less than the threshold number of the plurality of input locations“.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674